DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/22/2022.
Response to Arguments
All of Applicant’s argument filed 3/22/2022 have been fully considered.
Regarding the 103 rejections, Applicant argues that Banowski and Fitzgerald are not in the same field as endeavor as the Kang reference and the instant case, nor are they pertinent to the problems faced by the instant invention.
This is not persuasive as Kang, Banowski and Fitzgerald are directed to cosmetic/personal care composition comprising antioxidants and/or chelating agents and while they are not directed to the same problem as the instant invention, they teach that in the field of cosmetics EDTA and trisodium ethylenediamine disuccinate are art recognized equivalent chelating agents and BHT and pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate are art recognized equivalent antioxidants.
Applicant further argues that the rejection should be withdrawn because there is no reason for one of ordinary skill to proceed with the extensive picking and multiple modifications required to recreate what is claimed absent hindsight.  Applicant further remarks that deriving what is claimed based on the exemplified compositions of Kang as a starting point requires at least five modifications and the rejection does not articulate a rational reason for carrying out each of the multiple and extensive selections and modifications At most, the rejection attempts to rely on "known uses and functions" of the various components, which alone is not a sufficient reason for finding obviousness. Applicant also notes 
This is not persuasive as a specific motivation or reasoning is provided for each of the modification proposed by the Examiner.  Regarding modifications 1 and 2, on page 12 of Applicant’s response, the Examiner provides teachings showing that in the field of cosmetic EDTA and trisodium ethylenediamine disuccinate are art recognized equivalent chelating agents and BHT and pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate are art recognized equivalent antioxidant, in view of these teachings the substitution of BHT for pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate and the substitution of EDTA for trisodium ethylenediamine disuccinate is prima facie obvious.  While Applicant remarks that “the rejection attempts to rely on "known uses and functions" of the various components, which alone is not a sufficient reason for finding obviousness,” this is not accurate as MPEP 2143 clearly states that the “siimple substitution of one known element for another to obtain predictable results” is an exemplary rational for making a prima facie case of obviousness.  Regarding modification 3, the office action states “One of ordinary skill in the art would have also been motivated to add a thickening agents to control the desired fluidity of the emulsion and would recognize that sodium polyacrylate could be used instead of the taught carboxyvinyl polymer as these are taught to be art recognized equivalent thickening agents,” thus the examiner not only provides the exemplary rational of “simple substitution” but also provides a specific motivation to use a thickening agents (i.e. to control the desired fluidity of the emulsion).  Regarding modification 4, this flows naturally from the teachings of the prior art as Kang teaches 0.05% EDTA and 0.12% carboxyvinylk polymer and the rejection relies of substitution of functional equivalents which results in a composition comprising 0.05% trisodium ethylenediamine disuccinate and .12% sodium polyacrylate, which results in a weight ratio of 1:2.4 which falls within the claimed range and is thus prima facie obvious.  Regarding modification 5, Kang teaches that the oil phase comprises essentially 0.1-10% fatty alcohol and 0.1-10% cholesterol, thus clearly embracing amounts of oil ranging from 0.5-8%.
Applicant remarks that the rejection does not properly account for the claimed stability.
This is not persuasive as mentioned in the rejection below the stability is an expected property of the claimed composition. The prior art makes obvious the structural limitations of claim 1 and 20, therefore the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent evidence to the contrary.  Furthermore, it is noted that Kang teaches stable retinol composition and the instant specification demonstrates that a composition consisting of the claimed ingredients provides the claimed stability and retinol retention.
Applicant remarks that is a legal error for the Office to recreate a hypothetical composition that is identical to what is claimed, and then determine that a claimed physical property is inherent in the hypothetical composition. Of course, the claimed physical/chemical property would exist in a hypothetical composition that is identical to the claimed composition but such a hypothetical composition does not exist in the art (if it did, the claims would be rejected as anticipated).  
While Applicant is correct and the instant claims are not anticipated by the art they are obvious and it seems that applicant is arguing that because the rejection is a 103 there can't be inherency, but mpep 2112 states that inherency can be present in obviousness rejections. The combination of prior art cited makes obvious all the structural limitations of the claims, therefore, the composition claimed and the composition of the prior art are expected to have the same properties, absent factual evidence to the contrary.
MPEP 2112 states: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Regarding the 103 rejection in view of  Spaulding, Applicant remarks that Spaulding is non-analogous art and picking elements from it represents further evidence of hindsight.  This is not persuasive as Spaulding is in the same field of endeavor, cosmetics/personal care composition and the thickening agents taught by Spaulding are expected to be successfully able to be used in the composition of Kang absent factual evidence to the contrary.
Regarding the 103 rejection in view of  Burke-Colvin and De Poilly, Applicant remarks that selectively picking from Burke-Colvin based on the concept of "known uses and functions" of mattifying agents is not a sufficient reason to incorporate them into the compositions of Kanga, and it represents further evidence of hindsight.  This is not persuasive.  As established by MPEP 2143, it is prima facie obvious to “combine prior art elements according to known methods to yield predictable results.”
Regarding the 103 rejection in view of  Kawada, Applicant remarks that “selectively picking packaging for an unrelated composition is further evidence of hindsight.  This is not persuasive as the Examiner provides a specific motivation/suggestion (place in a glass container such that its appearance can be observed over time in order to evaluate its stability).
Regarding the 103 rejection in view of  Brieva, Applicant remarks that selectively picking specific fatty compounds from Brieva based on the concept of "known uses and functions" of fatty compounds is not a sufficient reason to select the claimed fatty compounds.  This is not persuasive as MPEP 2143 clearly states that the “Simple substitution of one known element for another to obtain predictable results” is an exemplary rational for making a prima facie case of obviousness.
Regarding the 103 rejection in view of  Ershadi, Applicant remarks that selectively picking specific fatty compounds from Ershadi based on the concept of "known uses and functions" of fatty compounds is not a sufficient reason to select the claimed fatty compounds.  This is not persuasive, as the examiner provides a specific motivation/suggestion (add as an emollient to help the skin feel more comfortable and less itchy) to include this component in the formulation of Kang.
Regarding the 103 rejection in view of  Mercier, Applicant remarks that selectively picking specific fatty compounds from Mercier based on the concept of "known uses and functions" of fatty compounds is not a sufficient reason to select the claimed fatty compounds.  This is not persuasive as MPEP 2143 clearly states that the “Simple substitution of one known element for another to obtain predictable results” is an exemplary rational for making a prima facie case of obviousness.
All of Applicant arguments against hindsight are not persuasive.  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.  Furthermore, as discussed above, the examiner has provided a specific motivation or proper rational to make the modification proposed by the examiner.
	Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289) and Bonafos (US 2006/0172904).
Kang discloses a O/W cosmetic composition comprising a retinoid in a cosmetically effective amount, 0.5-20% of a surfactants, specifically polyglycerol(3)-methylglucose distearate (selected from a finite number of options, reading on instant claims 1(d)), 0.1-10% of a fatty alcohol and 0.1-10% of cholesterol (reading on oil phase of instant claims 1(f), 16(f) and 20(f)) and present in overlapping ranges which is prima facie obvious).  The retinoid can be retinol, selected from a finite number of options (Kang – claims 1-2 and 4).
Regarding claims 1(a), 16(a), 20(a) and 4-5: Kang teaches the use of 1% retinol in a retinol 10% solution in caprylic/capric triglyceride, which is equivalent to .1% retinol which overlaps with the claimed 0.01-3% (Working Examples 1-2 and 4-7).  While the art does explicitly teaches the caprylic/capric triglyceride to be in the oil phase, once all the ingredients are mixed together the caprylic/capric triglyceride will naturally be drawn to the oil phase due to its fatty/oily nature.
Regarding claims 2: Kang teaches that the composition can effectively comprise 1.5% of cyclomethicone (i.e. a silicone), therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to add 1.35% of cyclomethicone to the composition of Kang’s claim 1 with a reasonable expectation of success as this ingredient is taught to be suitable for use and is exemplified and would yield no more than one would expect from such an arrangement.
Regarding claim 10-11: Kang teaches that the composition can effectively comprise 15% of concentrated glycerine (i.e. glycerol), therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to add 15% of glycerin to the composition of Kang’s claim 1 with a reasonable expectation of success as this ingredient is taught to be suitable for use and is exemplified and would yield no more than one would expect from such an arrangement.
Regarding claims 12-13:Kang teaches that the composition can effectively comprise 0.5% of hyaluronic acid extract, therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to add 0.5% of a hyaluronic acid extract to the composition of Kang’s claim 1 with a reasonable expectation of success as this ingredient is taught to be suitable for use and is exemplified and would yield no more than one would expect from such an arrangement. 
Kang further teaches the O/W cosmetic to comprise an antioxidants selected from BHT and butylated hydroxyanisole and a chelating agent which is EDTA (Kang – claim 5). Kang teaches the antioxidant to be used in amounts of .05% and the chelating agents to be used in amounts of 0.05% (Working examples 1-7).
Regarding claim 14: While Kang teaches tocopherol to be a suitable antioxidant for use, as shown in claim 5 of Kang preferred antioxidants include BHT and butylated hydroxyanisole, therefore, it is within the preview of a skilled artisan to use BHT or butylated hydroxyanisole as an antioxidant and not use tocopherol.
Regarding claim 15: Kang does not teach the composition to comprise ascorbyl palmitate, thus the composition of Kang are free of ascorbyl palmitate.
However, Kang does not teach the cosmetic to comprise tetra-di-t-butyl hydroxyhydrocinnamate, trisodium ethylenediamine disuccinate and sodium polyacrylate.
Fitzgerald discloses antiperspirant (i.e. cosmetic) compositions and teaches BHT and pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate to be antioxidants which are added to the composition to act an ingredient protectants and for maintenance of long-term stability of the composition (col.8, lines 65-67 to col. 9, lines 1-3).
Banowski discloses cosmetic antiperspirant compositions and teaches EDTA and trisodium ethylenediamine disuccinate to be suitable chelating agents for use in amounts ranging from 0.01-0.5% [0088].
Bonafos discloses an O/W cosmetic and teaches that according to the desired fluidity of the composition, hydrophilic gelling agents can be incorporated and include carboxyvinyl polymers and sodium polyacrylates, these can be used in amounts ranging from 0.01-10%, preferably 0.05-3% [0079].
It is noted that Kang teaches that a carboxyvinyl polymer can be added to the emulsion in amounts of 0.12%.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang with those of Banowski, Fitzgerald and Bonafos.  One of skill in the art would have been motivated to substitute the BHT as taught by Kang with pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate as these are taught by the art to be art recognized equivalent antioxidants.  One of skill in the art would have been further motivated to  substitute the EDTA of Kang with trisodium ethylenediamine disuccinate as these are taught by the art to be art recognized equivalent chelating agents.  One of ordinary skill in the art would have also been motivated to add a thickening agents to control the desired fluidity of the emulsion and would recognize that sodium polyacrylate could be used instead of the taught carboxyvinyl polymer as these are taught to be art recognized equivalent thickening agents.    One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and Kang demonstrates that thickening agents can be added.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
The above reference make obvious the use of 0.05% chelating agent (i.e. trisodium ethylenediamine disuccinate) and teaches the thickening agent can be used .05-3% and Kang exemplified the use of .12%, which results in a ratio of 1:2.4 which overlaps with the claimed weight ratio of 1:1-5.
Regarding claim 16: While Kang fails to explicitly recite a container, Kang teaches making the composition by mixing various ingredients together, this mixing steps is expected to occur in some type of enclosure ensure that holds the ingredients together, which reads on container.
Regarding claim 19: These claims recite properties of the claimed composition. The prior art makes obvious the structural limitations of claim 16, therefore the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent evidence to the contrary. Furthermore, Kang teaches the composition to be stable.
The prior art as discussed above makes obvious a composition comprising 0.1% retinol and 0.9% caprylic/capric triglyceride (i.e. 1% Retinol (10%); 0.1-10% of a fatty alcohol, 0.1-10% of cholesterol, 0.05% pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, 0.05% trisodium ethylenediamine disuccinate, 0.05-3% sodium polyacrylate, 0.5-20% polyglycerol(3)-methylglucose distearate, 15% glycerin, 0.5 hyaluronic acid extract, 1.5% cyclomethicone and water to 100%.
The prior art makes obvious the use of 0.05% trisodium ethylenediamine disuccinate and 0.05-3% sodium polyacrylate which results in a ratio that overlaps with the claimed ranges and overlapping ranges are prima facie obvious absent evidence of criticality.
The oil phase ingredients are cyclomethicone, caprylic/capric triglyceride, fatty alcohol and cholesterol and these are taught to be used in a total amount that overlaps with the claimed 0.5-8%.  
It is noted that components (h), (i) and (k) are optional and need not be present in the composition of the prior art.

Claims 1-2, 4-5, 6, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904), as applied to claims 1-2, 4-5, 10-16 and 19  above, and further in view of Spaulding (US 2009/0068130).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the composition to comprise 0.05-5% of an additional thickening agents which is not sodium polyacrylate.
Spaulding discloses cosmetic sunscreen composition and teaches sodium polyacrylate and acrylates/beheneth-25 methacrylate copolymer to be equivalent thickening agents and teaches that these can be used in amounts ranging from 0.1-5%.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Spaulding and add 0.1-5% of an additional thickening agents, such as acrylates/beheneth-25 methacrylate copolymer, as the prior art teaches that combinations of mixtures are suitable for use.  One of skill in the art would have also been motivated to optimize the amounts of each thickening agents used to obtain a desired fluidity of the composition.  One of skill in the art would have a reasonable expectation of success as Spaulding teaches both acrylates/beheneth-25 methacrylate copolymer and sodium polyacrylate to be suitable thickening for use together in cosmetic compositions.

Claims 1-2, 4-5, 8-9, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904), as applied to claims 1-2, 4-5, 10-16 and 19  above, and further in view of Burke-Colvin (US 2014/0234242).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the composition to comprise 0.14-10% of a mattifying agent.
Burke-Colvin discusses skin care formulations and teaches aluminum starch octenylsuccinate to be a well-known absorbent known to be used in cosmetic compositions [0085] and teaches that these can be used in amounts ranging from 0.1-2% in an O/W emulsion [0026]
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Burke-Colvin and add 0.1-2% of aluminum starch octenylsuccinate to the composition made obvious above as its prima facie obvious to combine prior art elements according to known methods with no change in their respective functions , and the combinations yielding no more than predictable results.  One of skill in the art would have a reasonable expectation of success as Burke-Colvin teaches aluminum starch octenylsuccinate to be a well-known absorbent suitable for use in O/W emulsion cosmetics and Kang teaches O/W cosmetic emulsions.

Claims 1-2, 4-5, 10-16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904), as applied to claims 1-2, 4-5, 10-16 and 19  above, and further in view of Kawada (US 2004/0161482).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the composition be present in a container that does not contain an aluminum layer.
Kawada discloses skin cosmetics and teaches that after the cosmetics were made they were sealed in a transparent glass container and its appearance was observed and evaluated for stability.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Kawada and place the prepared composition a transparent glass container such that its appearance can be observed over time, as its prima facie obvious to combine prior art elements according to known methods with no change in their respective functions , and the combinations yielding no more than predictable results.  

Claims 1-2, 3, 4-5, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904), as applied to claims 1-2, 4-5, 10-16 and 19  above, and further in view of Brieva (US 2013/0302452).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the oil phase to comprise soybean oil.
It is noted that Kang teaches that the composition can effectively comprise 3% of liquid paraffin extract, therefore it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to add 3% liquid paraffin to the composition of Kang’s claim 1 with a reasonable expectation of success as this ingredient is taught to be suitable for use and is exemplified and would yield no more than one would expect from such an arrangement. 
Brieva discloses cosmetic compositions in the form of emulsions and teaches liquid paraffin and soybean oil to be suitable oils that make up the oil phase. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Brieva.  One of skill in the art would have been motivated to substitute the liquid paraffin as taught by Kang with soybean oil as these are taught by the art to be art recognized equivalent oils that can form oil phases in cosmetics.    One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1-5, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904) and Brieva (US 2013/0302452), as applied to claims 1-5, 10-16 and 19 above, and further in view of Ershadi (US 2016/0354299).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the oil phase to also comprise isononyl isononanoate.
As discussed above, Kang teaches the use of caprylic/capric triglyceride.
Ershadi discloses skincare products for treating the aging related issues of wrinkles or accidents such as scarring or burning (Abs).  Ershadi teaches the cosmetic to comprise at least one type of emollient. In general, emollients are non-cosmetic moisturizers which come in the form of creams, ointments, lotions and gels. Emollients may help skin to feel more comfortable and less itchy. They keep the skin moist and flexible, helping to prevent cracks. Examples of emollient used by the present disclosure may include, but are not limited to, at least one of the followings: Caprylic/Capric Triglyceride (e.g., Endimulse 33V), Isononyl Isononanoate, etc. [0028].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Ershadi and add isononyl isononanoate to the compositions made obvious above as Ershadi teaches that emollients help the skin to feel more comfortable and less itchy.  One of skill in the art would have a reasonable expectation of success as Ershadi teaches isononyl isononanoate to be suitable for use in composition for treating wrinkles and Kang teaches retinol to be effective at preventing wrinkles and teaches the use of Caprylic/Capric Triglyceride (i.e. an emollient).

Claims 1-5, 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904) and Brieva (US 2013/0302452), as applied to claims 1-5, 10-16 and 19 above, and further in view of Mercier (US 2003/0228334).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the oil phase to also comprise specifically dimethicone.
Mercier teaches O/W cosmetic emulsions and teaches both cyclomethicone and dimethicone to be volatile, skin-compatible, lipophilic solvents (Mercier – claim 5).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Mercier.  One of skill in the art would have been motivated to substitute the cyclomethicone as taught by Kang with dimethicone as these are taught by the art to be art recognized equivalent solvents for use in O/W emulsion cosmetics.    One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1-2, 4-5, 10-16, 19  and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289) and Bonafos (US 2006/0172904), as applied to claims 1-2, 4-5, 10-16, 19 and 20 above, and further in view of De Poilly (US 2004/0096406)).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the composition to comprise .05-5% of niacinamide, panthenol and sodium hyaluronate as elected.
De Poilly discusses O/W emulsions [0124], which can comprise multiple active agents such as sodium hyaluronate and vitamins such as niacinamide, retinol, panthenol, etc. [0128]. These adjuvants can be used in amounts ranging from 0.01-30% [0125].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of De Poilly and add 0.01-30% of niacinamide, panthenol and sodium hyaluronate to the composition made obvious above as its prima facie obvious to combine prior art elements according to known methods with no change in their respective functions , and the combinations yielding no more than predictable results.  One of skill in the art would have a reasonable expectation of success as De Poilly  teaches niacinamide, panthenol and sodium hyaluronate  to be suitable active ingredients for use in O/W emulsion cosmetics and Kang teaches O/W cosmetic emulsions.
New Rejections
Claims 1-2, 4-5, 10-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 5,980,917), Fitzgerald (US 8,557,228), Banowski (US 2016/0199289), Bonafos (US 2006/0172904), as applied to claims 1-2, 4-5, 10-16, 19 and 20 above, and further in view of Bajor (US 6,599,936).
As discussed above, the above references make obvious the limitations of claims 1-2, 4-5, 10-16 and 19, however, they do not teach the composition to comprise chlorphenesin or phenoxyethanol.
The prior art as discussed above makes obvious a composition comprising 0.1% retinol and 0.9% caprylic/capric triglyceride (i.e. 1% Retinol (10%); 0.1-10% of a fatty alcohol, 0.1-10% of cholesterol, 0.05% pentaerythrityl tetra-di-t-butyl hydroxyhydrocinnamate, 0.05% trisodium ethylenediamine disuccinate, 0.05-3% sodium polyacrylate, 0.5-20% polyglycerol(3)-methylglucose distearate, 15% glycerin, 0.5 hyaluronic acid extract, 1.5% cyclomethicone and water to 100%.
The oil phase ingredients are cyclomethicone, caprylic/capric triglyceride, fatty alcohol and cholesterol and these are taught to be used in a total amount that overlaps with the claimed 0.5-8%.  
It is noted that components (h), (i) and (k) are optional and need not be present in the composition of the prior art.
It is noted that Kang further teaches that preservatives can be added to the composition and exemplifies their use.
Bajor teaches that cosmetics especially those containing water must be protected against the growth of potentially harmful; microorganisms, suitable preservatives for use include phenoxyethanol (col. 6, lines 1-11).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Bajor.  One of skill in the art would have been motivated to use phenoxyethanol as a preservative in the composition of Kang as Bajor teaches that cosmetics comprising water need preservative like phenoxyethanol to protect them against harmful microorganisms.  One of skill in the art would have a reasonable expectation of success as Kang teaches that preservatives can be added.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613